UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7659



ELDON GUY BELL,

                                               Plaintiff - Appellant,

          versus


RALPH THOMAS, Sheriff; BARRY JOHNSON, Jailer;
FRANK GALIZIA, Investigator; BOYCE FLOYD,
Investigator,

                                              Defendants - Appellees,

          and


DAVID LEOMANS, County Commissioner; BETTY
BELL, County Commissioner; CAROL LONG, County
Commissioner; KIM BENNETT, County Commission-
er; OPAL HILL, County Commissioner; JOHN MOR-
RIS, County Commissioner; BILLY SMITH, County
Commissioner; ARCHIE PAGE, County Commission-
er; CARL TILGHMAN, County Commissioner; WALTER
HOUSE, SBI Agent; ANTHONY DENNIS, Investi-
gator,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-94-857-5-BR)


Submitted:   August 5, 1999                 Decided:   August 12, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eldon Guy Bell, Appellant Pro Se.     Cheryl A. Marteney, WARD &
SMITH, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Eldon Guy Bell appeals from a jury verdict in favor of Defen-

dant Galizia in Bell’s 42 U.S.C.A. § 1983 (West Supp. 1999) action.

On appeal, the only issue Bell raises is that the district court

erred in denying his motion for appointment of counsel. Because we

find the district court did not abuse its discretion in denying

Bell’s motion for appointed counsel, we affirm.   See Whisenant v.

Yuam, 739 F.2d 160, 163 (4th Cir. 1984); Cook v. Bounds, 518 F.2d

779, 780 (4th Cir. 1975).   We grant Bell’s “motion to proceed with

brief,” and deny Bell’s motion for appointed counsel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED


                                 2